Citation Nr: 1043981	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis 
barbae.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to February 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable evaluation for his pseudofolliculitis barbae.  The 
Veteran timely appealed that issue.

The Board notes that the Veteran requested a hearing before the 
Board.  The Veteran was scheduled in March 2010, at which time he 
failed to appear for that hearing.  In an April 2010 statement, 
the Veteran indicated that extenuating circumstances prevented 
him from attending the March 2010 hearing and he wished to 
reschedule that hearing.  

In a June 2010 remand, the Board instructed that the Veteran be 
rescheduled for another hearing.  Such was rescheduled for 
September 2010, and again the Veteran failed to appear for his 
scheduled Board hearing.  Thus, the Board finds that its remand 
order has been substantially complied with, and it may proceed to 
adjudication on the merits of this case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's skin 
disorder involves less than 1 percent of the Veteran's body 
surface area and does not require the use of corticosteroids or 
immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable evaluation for pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7 (2010) and 4.118, Diagnostic Codes 7800, 
7806 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, an October 2007 letter advised the Veteran to 
submit evidence that his service-connected disability had gotten 
worse, as well as what information and evidence must be submitted 
by the Veteran and what information and evidence will be obtained 
by VA.  That letter further advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not be 
"veteran specific").  Such information was reiterated to the 
Veteran in post-adjudication notice provided in October 2009, at 
which time the diagnostic criteria was also provided to the 
Veteran.  The Veteran was again provided similar information as 
noted in the October 2007 and October 2009 letters in a November 
2009 letter.  The Veteran's claim was last adjudicated in 
November 2009.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, private and 
VA treatment records, and VA examination reports from November 
2007 and August 2009.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran.  The Board also finds that no additional 
RO action to further develop the record is warranted on the claim 
decided herein.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims for reopening and increase, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
herein adjudicated.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

During the appeal, the Veteran has averred that he should be 
awarded at least a 10 percent evaluation for his skin condition.  
The Veteran indicated that he has a problem shaving because the 
razor cuts the bumps on his chin, causing bleeding and scarring.  
The Veteran specifically contends that his chin, face and neck 
area are constantly sore, itchy and disfigured as a result of his 
condition, with ingrown hairs and skin discoloration.  He further 
asserts that his condition is interfering with his employment 
because he has to wear a respirator and that the respirator does 
not work effectively unless he is clean shaven.  The Veteran 
indicated that over-the-counter products as well as things 
prescribed by his private doctor have been ineffective.

The Veteran filed his increased rating claim for his 
pseudofolliculitis barbae on September 18, 2007.  The Veteran's 
pseudofolliculitis barbae is currently assigned a noncompensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board notes that as of October 23, 2008, revised provisions for 
evaluating scars were enacted; however, this new regulation 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008, or where 
application of the new provisions was expressly requested.  The 
record does not disclose that the Veteran has specifically asked 
for application of the new regulations to be applied in this 
case.  Accordingly, these revisions do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the 
Veteran's claim for a higher evaluation will be considered solely 
under the criteria effective as of the date of the claim.

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned when less than 5 percent of the entire body or less than 
5 percent of the exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 10 
percent evaluation is warranted when at least 5 percent, but less 
than 20 percent, of the entire body or at least 5 percent, but 
less than 20 percent, of exposed areas are affected; or, when 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than 6 weeks during the past 12-month period.  A 30 percent 
evaluation is warranted when 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected; or, when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected; or, when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

The Board notes that Diagnostic Code 7806 also states that 
Diagnostic Code 7800 may potentially be applicable.  Under the 
applicable version of Diagnostic Code 7800, disfigurement of the 
head, face or neck, provides that a 10 percent evaluation is 
warranted where there is one characteristic of disfigurement.  A 
30 percent evaluation is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement.  An 80 percent evaluation is assigned when 
there is With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under §4.118, are: scars 5 or more inches (13 or more 
cm.) in length; scars at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 cm.); 
skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches (39 
sq. cm.); and, skin indurate and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id. at Note (1).

The Veteran underwent a VA examination in November 2007.  The 
Veteran reported problems with his neck and chin area.  The VA 
examiner noted that the Veteran presented with a beard at that 
time, and the Veteran stated that he only shaved on rare 
occasions.  He reported some bleeding when he does shave, which 
the VA examiner attributed to the shaving motion and the blade.  
The VA examiner noted that the Veteran does not get any routine 
infections, significant in-grown hairs, papules or pustules.  The 
VA examiner noted that the Veteran did not use any creams since 
the military and noted that there was no current or recent use of 
creams or over-the-counter medication, though some over-the-
counter medications had been used in the past without effect.  
The Veteran did not require antibiotics at that time.  The 
Veteran's main complaint was that he could not shave, and that he 
rarely shaves unless he needs to be presentable.  The VA examiner 
noted that his activities of daily living were not affected and 
that his condition does not affect the Veteran's occupation as he 
is able to wear the respirator provided by his employer.  

Upon examination, the Veteran was noted as having a beard and the 
VA examiner stated that photographs would not be of help.  The VA 
examiner stated that there was no significant scarring, 
disfigurement or active infection at that time.  The Veteran was 
noted as not having any consultations for advanced therapy, such 
as laser treatment, nor did he have any evidence of papules, 
pustules, in-grown hairs, eczema, dermatitis, or psoriasis at 
that time.  The VA examiner noted that there was no evidence of 
treatment in many years and there was no current treatment or 
need for current treatment as the Veteran rarely shaves.  He 
stated that the Veteran's facial hair was in a normal 
distribution on his neck and face area.  He concluded that the 
Veteran had pseudofolliculitis barbae, which was non-disfiguring 
and stable at the present time as long as he does not shave too 
closely.  He stated that the Veteran's condition flares when he 
has to shave, but that at the present time, there were no signs 
of generalized infection.

The Veteran's VA treatment records reveal that the Veteran has 
not sought any treatment with VA for his pseudofolliculitis 
barbae throughout the appeal period.  However, private treatment 
records indicate that the Veteran sought treatment for his skin 
condition in April 2008.  At that time the Veteran reported he 
was having a problem with the skin area of his facial hair/beard.  
The Veteran reported at that time that he had to wear a 
respirator where he works and had to be clean shaven as a result.  
He stated that when he shaves the skin becomes irritated and he 
develops painful bumps over the beard area.  He reported having 
used topical depilatories without relief.  After examination, 
which demonstrated that the Veteran's beard area had changes 
consistent with pseudofolliculitis barbae, the private doctor 
told the Veteran that he should not shave every day if he can 
"get away with it."  He informed the Veteran that there were 
special razors, but that he was uncertain of where the Veteran 
could obtain them and told the Veteran to "check around."  The 
Veteran was prescribed Retin-A gel 0.025% to apply to the 
affected areas at bedtime.  The private doctor noted that the 
Veteran did not have any evidence of secondary staphylococcus 
infection at that time, and he stated that if the Veteran did not 
improve with the Retin-A gel, he would recommend trying a topical 
antibiotic to use in addition.

During the appeal, the Veteran specifically disputes the findings 
in the November 2007 VA examination and requested another VA 
examination.  The Veteran underwent a second VA examination in 
August 2009.  At that time the Veteran stated that he had the 
skin condition since service.  The VA examiner noted that there 
was no apparent follow-up or worsening of the condition for many 
years, but that in the past two years the Veteran's current job 
required being clean shaven in order to wear a respirator.  The 
VA examiner noted that the Veteran had been treated for the skin 
condition in the past 12 months with over-the-counter medications 
and topical ointments suggested by his private physician, which 
he used daily.  The VA examiner noted that these ointments were 
neither a corticosteroid nor an immunosuppressive.  On 
examination, the Veteran demonstrated moderate bumps without any 
superinfections or use of antibiotics.  The VA examiner noted 
minimal superficial scarring which was not disfiguring or causing 
any asymmetry, and which represented less than 1% of the 
Veteran's body surface area.  He noted that photographs would not 
be informative.  He indicated that shaving for the past two years 
caused the current condition.  The VA examiner concluded that the 
Veteran had mild pseudofolliculitis barbae.

Based on the foregoing evidence, the Board finds that the 
Veteran's pseudofolliculitis barbae does not warrant a 
compensable evaluation.  The Board notes that the Veteran's 
November 2007 and August 2009 VA examination both noted that the 
Veteran's skin condition was not disfiguring of the face, head or 
neck.  Thus, Diagnostic Code 7800 is not applicable in this case.  

Moreover, only minimal scarring was noted in the August 2009 VA 
examiner which was noted as representing less than 1 percent of 
the Veteran's body surface area.  Additionally, the Veteran is 
noted as using topical therapy only throughout the appeal period, 
but none of these topical therapies were shown to be 
corticosteroids or immunosuppressives.  Accordingly, the 
Veteran's disability picture does not more closely approximate to 
the criteria necessary for a compensable evaluation, and the 
Veteran's claim for an increased evaluation must be denied.  See 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7806.

The Board has considered whether the Veteran's pseudofolliculitis 
barbae presents an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Moreover, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The evidence of 
record does not indicate that the Veteran is currently unemployed 
due to his pseudofolliculitis barbae, and in fact, indicates that 
the Veteran worked at a foundry throughout the appeal period.  
Since there is not any evidence of record that the Veteran's 
pseudofolliculitis barbae causes him to be unable to gain and 
maintain substantially gainful employment, or that the Veteran is 
unemployed at all, the Board finds that a remand for such an 
opinion is not required in this case.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

A compensable evaluation for pseudofolliculitis barbae is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


